        Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 1 of 19




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 DAVID M. ATWOOD,

                 Plaintiff,                           CV 17-109-H-JTJ

       vs.
                                                     MEMORANDUM
 ANDREW SAUL, Commissioner of                         AND ORDER
 the Social Security Administration,

                 Defendant.




                                INTRODUCTION

     Plaintiff David M. Atwood (Atwood) brought this action to obtain judicial

review of the final decision of the Commissioner of the Social Security

Administration (Commissioner), denying his application for disability and

disability insurance benefits under Title II of the Social Security Act, 42 U.S.C.

§§ 401-433.

                                 JURISDICTION

      The Court has jurisdiction over this action under 42 U.S.C. § 405(g). Venue

is proper given that Atwood resided in Lewis and Clark County, Montana when he

filed this appeal. 29 U.S.C. § 1391(e)(1); L.R. 1.2(c)(3). The parties have
        Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 2 of 19



consented to have the undersigned conduct all proceedings in this matter and enter

judgment. (Doc. 10).

                                 BACKGROUND

       Atwood is 55 years old. (Doc. 12 at 182). Atwood is well educated.

Atwood has a two-year Associate’s Degree in web site design and computer

programming. (Doc. 12 at 46-47, 77). Atwood is a military veteran. Atwood

served in the army from March 1984 to April 1987, and from February 1989 to

May 2001. (Doc. 12 at 47). Atwood served in the National Guard from 2001 to

2008. Id. Atwood has past work experience as a delivery driver, electronics

associate, sales clerk, telephone order clerk, cable installer and over the road truck

driver. (Doc. 12 at 904). Atwood last worked in May 2008. (Doc. 12 at 51).

       The Veterans Administration (VA) determined on December 23, 2008, that

Atwood was 100% disabled as of July 31, 2008, due to military service related

impairments. (Doc. 12 at 270). These impairments included post-traumatic stress

disorder (PTSD), thoracolumbar spine degenerative joint disease, tinnitus,

gastroesophageal reflux disorder, carpal tunnel syndrome, and headaches.

(Doc. 12 at 267-268). Atwood receives VA disability benefits. (Doc. 12 at 45-

46).

       Atwood filed his application for Social Security disability and disability

                                          2
        Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 3 of 19



insurance benefits on March 21, 2011. (Doc. 12 at 182-188). Atwood alleged that

he became disabled on June 1, 2008. (Doc. 12 at 182). Atwood alleged that he

became disabled due to PTSD, anxiety, a traumatic brain injury, and chronic back

pain. (Doc. 12 at 217).

      An administrative law judge (ALJ) conducted a hearing on Atwood’s

application for disability and disability insurance benefits on March 13, 2013.

(Doc. 12 at 22). The ALJ issued his decision on March 29, 2013. (Doc. 12 at 34).

The ALJ determined that Atwood did not qualify for disability and disability

insurance benefits because he possessed the residual functional capacity to

perform jobs that existed in significant numbers in the national economy.

(Doc. 12 at 33).

      Atwood requested that the Administration Appeals Council (Appeals

Council) review the ALJ’s decision. (Doc. 12 at 18). The Appeals Council denied

Atwood’s request for review. (Doc. 12 at 1). The Appeals Council’s denial made

the ALJ’s decision the final decision of the Commissioner. Id.

      Atwood appealed the Commissioner’s decision on October 29, 2014. See

Cause CV 14-65-H-DLC-RKS, Doc. 1. While the appeal was being briefed before

this Court, the parties filed a joint motion requesting that this case be remanded to

an ALJ for further administrative proceedings. See Cause CV 14-65-H-DLC-

                                          3
         Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 4 of 19



RKS, Doc. 24. The parties identified a number of issues that the ALJ should

address during the remand hearing. Id. The Court granted the motion to remand.

See Cause CV 14-65-H-DLC-RKS, Doc. 25.

        Atwood received a second administrative hearing before a different ALJ on

June 13, 2017. (Doc. 12 at 912-1032). The ALJ heard testimony from Atwood,

Atwood’s wife, an impartial medical expert and an impartial vocational expert.

(Doc. 12 at 916-1032). The ALJ issued his decision on July 18, 2017. (Doc. 12 at

885-906). The ALJ determined that Atwood did not qualify for disability or

disability insurance benefits because he possessed the residual functional capacity

to perform jobs that existed in significant numbers in the national economy. (Doc.

12 at 905-906).

        Atwood filed the present appeal on November 21, 2017. (Doc. 2). The

matter has been fully briefed. (Docs. 24, 25 and 27). The Court is prepared to

rule.

                            STANDARD OF REVIEW

        The Court’s review in this matter is limited. The Court may set aside the

Commissioner’s decision only where the decision is not supported by substantial

evidence or where the decision is based on legal error. Bayliss v. Barnhart, 427

F.3d 1211, 1214 n.1 (9th Cir. 2005). Substantial evidence is “such relevant


                                          4
         Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 5 of 19



evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence has also

been described as “more than a mere scintilla” but “less than a preponderance.”

Desrosiers v. Sec. of Health and Human Services, 846 F.2d 573, 576 (9th Cir.

1988).

                              BURDEN OF PROOF

      A claimant is disabled for purposes of the Social Security Act if the

claimant demonstrates by a preponderance of the evidence that (1) the claimant

has a “medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months;” and (2) the impairment or

impairments are of such severity that, considering the claimant’s age, education,

and work experience, the claimant is not only unable to perform previous work but

also cannot “engage in any other kind of substantial gainful work which exists in

the national economy.” Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d

968, 974 (9th Cir. 2000) (citing 42 U.S.C. §1382(a)(3)(A),(B)).

      The Social Security Administration regulations provide a five-step

sequential evaluation process for determining whether a claimant is disabled.

Bustamante v. Massanari, 262 F.3d 949, 953-954 (9th Cir. 2001); 20 C.F.R.

                                          5
        Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 6 of 19



§§ 404.1520, 416.920. The claimant bears the burden of proof under steps one

through four. Bustamante, 262 F.3d at 954. The Commissioner bears the burden

of proof under step five. Id. The five steps of the inquiry are:

      1.     Is the claimant presently working in a substantially gainful
             activity? If so, the claimant is not disabled within the meaning
             of the Social Security Act. If not, proceed to step two. See 20
             C.F.R. §§ 404.1520(b), 416.920(b).

      2.     Does the claimant have an impairment that is severe or a
             combination of impairments that is severe? If so, proceed to
             step three. If not, the claimant is not disabled. See 20 C.F.R.
             §§ 404.1520(c), 416.920(c).

      3.     Do any of the claimant’s impairments “meet or equal” one of
             the impairments described in the listing of impairments in
             20 C.F.R. Part 220, Appendix 1? If so, the claimant is
             disabled. If not, proceed to step four. See 20 C.F.R. §§
             404.1520(d), 416.920(d).

      4.     Is the claimant able to do any work that he or she has done in the
             past? If so, the claimant is not disabled. If not, proceed to step five.
             See 20 C.F.R. §§ 404.1520(e), 416.920(e).

      5.     Is the claimant able to do any other work? If so, the claimant is not
             disabled. If not, the claimant is disabled. See 20 C.F.R. §§
             404.1520(f), 416.920(f).

Bustamante, 262 F.3d at 954.

                                 BACKGROUND

      A.     ALJ’s determination

      At step one, the ALJ determined that Atwood had not engaged in substantial

                                          6
        Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 7 of 19



gainful activity since his alleged onset date of May 31, 2008. (Doc. 12 at 887).

      At step two, the ALJ found that Atwood had the following severe

impairments: degenerative disc disease in the cervical, thoracic and lumbosacral

spine; calcific tendinosis in the right shoulder; bilateral carpal tunnel syndrome; a

depressive disorder, not otherwise specified; an anxiety disorder; and cannabis

abuse. (Doc. 12 at 888). The ALJ found that Atwood also had the following non-

severe impairments: gastroesophageal reflux disease (GERD); obstructive sleep

apnea; obesity; a traumatic brain injury; and headaches. Id.

      At step three, the ALJ found that Atwood did not have an impairment, or

combination of impairments, that met or was medically equal to one of the listed

impairments. (Doc. 12 at 889).

      Before considering step four, the ALJ determined Atwood’s residual

functional capacity. The ALJ determined that Atwood possessed the residual

functional capacity to perform light work as defined in 20 C.F.R. § 404.1567(b),

subject to the following limitations: 1) Atwood is able to lift, carry, push and pull

up to 20 pounds occasionally, and up to 10 pounds frequently; 2) Atwood is able

to stand and walk for about 6 hours in an 8-hour workday; 3) Atwood is able to sit

for about 6 hours in an 8-hour workday; 4) Atwood can occasionally crawl and

climb ladders, ropes, and scaffolds; 5) Atwood can frequently climb ramps and

                                          7
        Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 8 of 19



stairs, balance, stoop, kneel and crouch; 6) Atwood has no limitation reaching in

all directions, handling, and performing gross manipulations; 7) Atwood can

frequently perform fine manipulations with his right hand; 8) Atwood has no

limitations for feeling; 9) Atwood has no visual or communicative limitations;

10) Atwood must avoid exposure to hazards such as machinery and working at

heights; 11) Atwood can remember locations and work-like settings; 12) Atwood

can understand, remember, and carry out very short and simple, and detailed

instructions; 13) Atwood can maintain attention and concentration for extended

periods of time; 14) Atwood can perform activities within a schedule, maintain

regular attendance, be punctual with customary tolerances, and sustain an ordinary

routine without special supervision; 15) Atwood can work in coordination or in

proximity to others without being distracted by them, but he cannot work in large

crowds; 16) Atwood is able to make simple work-related decisions; 17) Atwood

can complete a normal workday and workweek without interruptions from

psychologically based symptoms; 18) Atwood can perform at a consistent pace

without an unreasonable number and length of rest periods;19) Atwood can

interact appropriately with the general public, but he cannot perform work activity

that involves sales; 20) Atwood is able to get along with co-workers and peers

without distracting them or exhibiting behavioral extremes; 21) Atwood is able to

                                         8
        Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 9 of 19



maintain socially appropriate behavior and adhere to basic standards of neatness

and cleanliness; 22) Atwood is able to ask simple questions and request assistance;

23) Atwood is able to accept instructions and respond appropriately to criticism

from supervisors, and respond appropriately to changes in a work situation; 24)

Atwood is able to be aware of normal hazards and take appropriate precautions;

25) Atwood is able to travel to unfamiliar places and use public transportation;

and 26) Atwood is able to set realistic goals and make plans independently of

others. (Doc. 12 at 893-894).

      At step four, the ALJ determined that Atwood could not perform any of his

past relevant work. (Doc. 12 at 904).

      At step five, the ALJ presented a hypothetical question to the vocational

expert. The ALJ asked the vocational expert to consider a hypothetical person with

the same age, work experience and educational background as Atwood who

possessed the limitations described above. (Doc. 12 at 904-905). The ALJ asked

the vocational expert whether any jobs existed in significant numbers in the

national economy that Atwood could perform. (Doc. 12 at 1027). The vocational

expert responded that such a hypothetical person could perform work as a officer

helper, storage rental clerk, mail clerk, document preparer, touch-up screener and

table worker. (Doc. 12 at 1027-1029). The ALJ determined, based on the

                                         9
       Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 10 of 19



vocational expert’s testimony, that Atwood was not disabled. (Doc. 12 at 906).

      B.     Atwood’s Position

      Atwood argues that the Court should reverse the Commissioner’s decision

and award him benefits or remand the matter for further review. (Doc. 24 at 30).

Atwood argues that the Commissioner’s decision should be reversed for the

following reasons:

      1.     The ALJ erred at step 2 when the ALJ failed to classify his
             headaches, PTSD, cognitive disorder, and thoracic impingement as
             severe impairments;

      2.     The ALJ failed to give proper weight to the 100% disability rating
             assigned to him by the Veterans Administration;

      3.     The ALJ failed to provide sufficient reasons for discounting his
             testimony regarding the limiting effects of his headaches, PTSD,
             cognitive disorder, and thoracic impingement; and

      4.     The ALJ erred at step 5 by presenting a hypothetical question to the
             vocational expert that failed to address the limiting effects of his
             headaches, PTSD, cognitive disorder and thoracic impingement.

(Doc. 24 at 7).

      C.     Commissioner’s Position

      The Commissioner argues that the Court should affirm the ALJ’s decision

because his decision was based on substantial evidence and was free of legal error.




                                        10
       Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 11 of 19



                                   DISCUSSION

      A.     ALJ’s failure to classify Atwood’s headaches, PTSD, cognitive
             disorder, and thoracic impingement as severe impairments

      Atwood argues that the ALJ erred at step two when he failed to classify

his headaches, PTSD, cognitive disorder, and thoracic impingement as severe

impairments.

      Step two of the five-step sequential inquiry is a threshold screening device.

Step two is designed to “screen out” claimants who are ineligible for disability

benefits because they have only minor impairments. Buck v. Berryhill, 869 F.3d

1040, 1048-49 (9th Cir. 2017). The ALJ determines, at step two, whether the

claimant has at least one severe impairment, or a combination of impairments, that

significantly limits the claimant’s physical or mental ability to do basic work

activities. Id. If the claimant is able to show that he has at least one severe

impairment that significantly limits his physical or mental ability to do basic work

activities, the ALJ must proceed to step three. An ALJ’s failure to classify an

impairment as severe at step 2 results in no prejudice to the claimant so long as

the ALJ proceeds to step three and considers all of the claimant’s medically

determinable impairments when determining the claimant’s residual functional

capacity. Buck, 869 F.3d at 1049.


                                          11
       Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 12 of 19


      Here, the ALJ found that Atwood had six severe impairments: degenerative

disc disease in the cervical, thoracic and lumbosacral spine; calcific tendinosis in

the right shoulder; bilateral carpal tunnel syndrome; a depressive disorder, not

otherwise specified; an anxiety disorder; and cannabis abuse. (Doc. 12 at 888).

Based on this finding, the ALJ preceded to step three. The ALJ considered all of

Atwood’s medically determinable impairments when he determined Atwood’s

residual functional capacity. (Doc. 12 at 893-896). The ALJ’s failure to classify

Atwood’s headaches, PTSD, cognitive disorder, and thoracic impingement as

severe impairments at step 2 resulted in no prejudice to Atwood. Id.; see also,

Gray v. Commissioner of Social Sec. Admin., 365 Fed. Appx. 60, 61 (9th Cir.

2010) (unpublished). No reversible error occurred. Id.

      B.     The VA rating

      The VA determined on December 23, 2008, that Atwood was 100%

disabled and unemployable as of July 31, 2008, due to military service related

impairments. (Doc. 12 at 270, 902). The ALJ acknowledged the VA’s disability

rating, but gave it “limited weight.” (Doc. 12 at 903). Atwood argues that the

ALJ erred when failed to give significant weight to the VA’s disability rating.

      An ALJ must consider a VA disability rating in reaching his decision.

See McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002). An ALJ must


                                         12
       Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 13 of 19



“ordinarily give great weight to [the VA’s] determination of disability.”

McCartey, 298 F.3d at 1076. An ALJ may “give less weight to a VA disability

rating [if he provides] persuasive, specific, valid reasons for doing so that are

supported by the record.” Id.

      Here, the ALJ reviewed, considered and weighed the medical evidence on

which the VA’s disability rating was based. The ALJ discounted the VA’s 100%

disability rating for the following reasons: 1) the VA’s determination was not

based on Social Security Administration criteria; 2) the VA’s determination “was

based largely on [Atwood’s] subjective complaints;” 3) the VA’s determination

was “conclusory, [in that] it did not identify with any degree of specificity, what

evidence [was] considered;” 4) the VA made its determination without consulting

“a vocational expert;” and 5) the evidence showed that Atwood sought a higher

disability rating from the VA in 2008 so he could “quit working and attend

school.” (Doc. 12 at 903). The ALJ provided persuasive, specific and valid

reasons for giving the VA’s disability rating minimal weight. No error occurred.

      C.     Atwood’s testimony

      As discussed above, the ALJ found that Atwood’s impairments included

headaches, PTSD, a cognitive disorder, and a thoracic impingement. The ALJ

found that these physical and mental impairment could reasonably be expected to

                                          13
       Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 14 of 19



cause the symptoms that Atwood alleged. (Doc. 12 at 901). The ALJ stated,

however, that he discounted Atwood’s “statements concerning the intensity,

persistence and limiting effects” of these impairments. Id.

      Atwood argues that the ALJ’s decision should be set aside because the ALJ

failed to provide specific, clear and convincing reasons for discounting his

testimony regarding the limiting effects of his headaches, PTSD, cognitive

disorder and thoracic impingement.

      An ALJ engages in a two-step analysis to determine whether a claimant's

testimony regarding subjective pain or symptoms is credible. Vasquez v. Astrue,

572 F.3d 586, 591 (9th Cir. 2009). First, the ALJ must determine whether the

claimant has presented objective medical evidence of an underlying impairment

which could reasonably be expected to produce the pain or other symptoms

alleged. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014). The claimant is

not required to show that his impairment could reasonably be expected to cause

the severity of the symptoms he has alleged. Smolen v. Chater, 80 F.3d 1273,

1282 (9th Cir. 1996). Rather, the claimant need only show that his impairment

could reasonably have caused some degree of the symptoms. Id.

      If the claimant satisfies the first step of this analysis, and there is no

evidence of malingering, the ALJ may reject the claimant's testimony about the

                                           14
       Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 15 of 19



severity of his symptoms only if the ALJ offers “specific, clear and convincing

reasons for doing so.” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir.

2007). The ALJ must identify the portion of the claimant’s testimony that is not

credible and the ALJ must describe the evidence that undermines the claimant’s

testimony. Brown-Hunter v. Colvin, 806 F.3d 487, 494 (9th Cir. 2015). The

ALJ’s findings must be sufficiently specific to permit the court to conclude that

the ALJ did not arbitrarily discredit the claimant’s testimony. Tommasetti v.

Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008). General findings by the ALJ are not

sufficient. Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1102

(9th Cir. 2014).

      Here, the ALJ stated he had discounted Atwood’s statements regarding the

limiting effects of his headaches, PTSD, cognitive disorder, and thoracic

impingement because: 1) all of these impairments existed before Atwood’s

May 31, 2008, onset date, and none of them prevented Atwood from working prior

to May 31, 2008; 2) the medical evidence showed that the symptoms related to

these impairments did not change significantly after May 31, 2008; 3) the medical

evidence showed that Atwood was able to manage his symptoms before and after

May 31, 2008, with medication; and 4) the record showed that Atwood was able to

excel in college from 2008 through 2010, despite these impairments. The ALJ

                                         15
       Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 16 of 19



noted that Atwood had earned an Associate’s Degree in web site design and

computer programming in May 2010, and had graduated with honors. (Doc. 12 at

891, 894-898). The reasons provided by the ALJ were specific and convincing.

No legal error occurred.

      D.     Hypothetical question presented to the vocational expert

      Atwood argues that the ALJ’s decision should be reversed because the

hypothetical that the ALJ presented to the vocational expert was legally deficient.

Atwood argues that the hypothetical was deficient for three reasons: 1) the

hypothetical failed to include a limitation stating that he must lay down and rest

occasionally at work due to headaches; 2) the hypothetical failed to address the

limiting effects of his PTSD and cognitive disorder; and 3) the hypothetical failed

to address the limiting effects of his thoracic impingement. Each argument shall

be addressed in turn.

             a.    Headaches

      Atwood argues that the ALJ’s hypothetical was deficient because it did not

include a limitation stating that he occasionally had to lay down and rest during

the work day. Atwood argues that the hypothetical should have included this

limitation because he told nurse practitioner Cindy Garza, on August 19, 2008,

that he occasionally had to lay down and rest when he had headaches. (Doc. 24 at

                                         16
       Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 17 of 19



25, 507).

       The hypothetical that an ALJ presents to a vocational expert must include

all of the claimant’s limitations that are credible and supported by substantial

evidence in the record. Bayliss v. Barnhart, 427 F.3d 1211, 1217-1218 (9th Cir.

2005). Limitations that are not supported by substantial evidence need not be

included in the hypothetical. Id.; Magallanes v. Bowen, 881 F.2d 747, 756-757

(9th Cir. 1989).

      The limitation that Atwood requests here is not supported by substantial

evidence in the record. Atwood did not tell Ms. Garcia that his headaches

required him to take breaks at work. Atwood told Ms. Garcia that he would

occasionally had to lay down and rest when he had headaches. (Doc. 12 at 507).

The record contains no evidence that Atwood’s headaches interfered with his

ability to work. See Doc. 12 at 889. The ALJ’s hypothetical was not deficient.

             b.    PTSD and Cognitive Disorder

      Atwood argues that the ALJ’s hypothetical was deficient because it failed to

address the mental limitations related to his PTSD and cognitive disorder.

      The record does not support Atwood’s argument. Atwood reported that his

PTSD caused him to suffer anxiety during stressful situations. (Doc. 12 at 895,

925). The ALJ’s hypothetical included two limitations that addressed Atwood’s

                                         17
       Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 18 of 19



anxiety. The ALJ limited Atwood to work that did not involve large crowds, and

the ALJ stated that Atwood could not perform work that involved sales. (Doc. 12

at 893).

      Atwood has a mild cognitive disorder that reduces his memory. (Doc. 12 at

891, 895, 900-901, 1703). The ALJ’s hypothetical included limitations that

addressed Atwood’s mild cognitive disorder. The hypothetical stated that Atwood

possessed the cognitive ability to understand, remember, and carry out simple

instructions, and make simple work-related decisions. (Doc. 12 at 893).

      The ALJ’s hypothetical adequately addressed the mental limitations

associated with Atwood’s PTSD and cognitive disorder. No legal error occurred.

            c.     Thoracic Impingement

      Atwood argues that the ALJ’s hypothetical was deficient because it failed to

address the physical limitations related to his thoracic impingement.

      The record does not support Atwood’s argument. The record shows that

Atwood has a “minimal impingement” of the thoracic spine at T4/T5 and at T5/T6.

(Doc. 12 at 292, 691). The ALJ’s hypothetical included limitations that addressed

Atwood’s minimal thoracic impingement. The ALJ stated that Atwood could “lift,

carry, push and pull up to 20 pounds occasionally, and up to 10 pounds

frequently;” that Atwood could “stand and walk for about 6 hours in an 8-hour

                                        18
       Case 6:17-cv-00109-JTJ Document 28 Filed 04/30/20 Page 19 of 19



workday;” that Atwood could “sit for about 6 hours in an 8-hour workday; and

that Atwood could “occasionally crawl and climb ladders, ropes, and scaffolds.”

(Doc. 12 at 893).

      The ALJ’s hypothetical adequately addressed the physical limitations

related to Atwood’s thoracic impingement. No legal error occurred.

                               CONCLUSION

      The ALJ’s decision was supported by substantial evidence. The ALJ did

not commit legal error.

                                    ORDER

      1.    The Commissioner’s decision to deny benefits to Atwood is

AFFIRMED.

      2.    This case is DISMISSED with prejudice.

      3.    The Clerk is directed to enter judgment accordingly.

      DATED this 30th day of April, 2020.




                                       19
